Citation Nr: 0735061	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by which the RO denied 
entitlement to the benefit sought herein.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in September 2006.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran's 
right elbow radial head fracture residuals were aggravated by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran in the fall of 2001; the result of the injury and 
treatment was entirely foreseeable.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C.A. § 
1151 for aggravation of the veteran's right elbow 
symptomatology is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2002 and July 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Finally, he 
was advised regarding disability ratings and effective dates 
as mandated by the Court in Dingess/Hartman.

While presumed to be prejudicial to the veteran, the Board 
specifically finds that the evidence does not show that any 
notification deficiencies have resulted in prejudice to the 
veteran.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the relevant VA medical records are on file.  The 
veteran has identified no private medical treatment records 
or other evidence that would be relevant to this claim.  The 
Board, therefore, concludes that the record is complete with 
respect to the issue on appeal.  The RO also obtained a VA 
medical opinion in furtherance of the veteran's claim, as 
required under certain circumstances under VCAA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  When the positive 
and negative evidence as to a claim is in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the claimant prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Law and Regulations 

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in July 
2002.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
(all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA).

Factual Background 

In October 2001, the veteran sought VA treatment for his 
right elbow.  An X-ray study of the right elbow showed a 
nondisplaced fracture of the radial head; he was treated with 
a splint.  Follow-up treatment was scheduled for the 
following month.  The veteran had decreased range of motion 
of the right elbow, and right elbow range of motion was from 
30 degrees of extension to 130 degrees of flexion.  X-ray 
studies revealed that the fracture was healing properly.  The 
veteran was scheduled for aggressive physical therapy to work 
on right elbow range of motion.  One month later, the veteran 
indicated that he could perform the physical therapy at home 
and that he had no right elbow pain.  He refused physical 
therapy for range of motion of his right elbow.  In December 
2001 and January 2002, the veteran's right elbow range of 
motion was from 15 to 130 degrees.  

In a December 2003 VA medical opinion, a VA physician 
reviewed the record in its entirety and opined that the 
veteran's right elbow was treated appropriately in October 
2001.  The physician explained that the biggest problem with 
the type of injury the veteran suffered was loss of range of 
motion.  Elbow stiffness following a radial head fracture, 
according to the physician, was foreseeable and essentially 
unavoidable.  With this type of injury, initial 
immobilization in the form of a sling or splint was used to 
allow the pain to subside before initiating motion.  
Following removal of the splint, the veteran was offered 
physical therapy which he refused.  The physician opined that 
the veteran was given appropriate treatment for his right 
radial head fracture, and that elbow stiffness was a 
foreseeable consequence of this type of injury.  Measures 
were taken to minimize stiffness and loss of range of motion 
of the right elbow, but the veteran declined treatment.  

Discussion

In summary, VA compensation benefits shall be awarded for 
additional disability caused by VA medical treatment where 
the proximate cause of the disability was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

At the outset, the Board notes that the veteran is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus his 
assertions and protestations regarding improper treatment at 
a VA facility are not ones that the Board will credit.

The competent medical evidence includes the February 2003 VA 
medical opinion reflecting that the veteran's right elbow 
injury was treated appropriately in October 2001 and that 
subsequent treatment, to the extent of the veteran's 
compliance, was also appropriate and suitable under the 
circumstances.  The VA physician noted no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital and other care.  Indeed, the treatment that the 
veteran received was the standard type of treatment offered 
for the type of fracture he sustained.  He was also offered 
the expected follow-up treatment with which he did not 
comply.  As well, the right elbow stiffness and limitation of 
motion now experienced by the veteran are a completely 
foreseeable consequence of a radial head fracture and 
treatment is designed to minimize but not necessarily 
eliminate the foregoing.  Thus, the veteran's right elbow 
disability was a foreseeable consequence of his fracture and 
not due to any treatment or lack thereof provided by VA.

Because there is no basis under which to grant benefits for 
the veteran's residuals of a right radial head fracture under 
38 U.S.C.A. § 1151, the veteran's claim is denied.

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

The claim is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


